In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Garry, J.), dated September 25, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that no triable issues of fact exist as to whether the plaintiff *555sustained a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The medical evidence submitted by the defendants in support of their motion for summary judgment failed to establish that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d) (see, CPLR 3212 [b]). Indeed, the defendants’ evidence, consisting primarily of reports prepared by the plaintiff’s doctors Kathleen Watson and Placido Menezes, indicated that the plaintiff had suffered a restriction of movement in both the cervical and lumbar spine as a result of the accident (see, Beckett v Conte, 176 AD2d 774). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.